DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “knot” in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. For examination purposes, the claim will be interpreted by the ends of the shock cord are capped together with a cap or a knot or any closing member.

Claim Objections
Claim 4 line 1 is objected to because of the following informalities: it should read “has a length between”. Appropriate correction is required.
Claims 2-5 are objected to because of the following informalities: it should read “[[A]]The hair tool according to claim 1, wherein”. Appropriation correction is required.
Claim 6 is objected to because of the following informalities: it should read “[[A]]The hair tool according to claim 5, wherein”. Appropriation correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 1, the term “shock cord” renders the claim indefinite because it is not clear in this field of art the extent or breadth of the intended scope of the term ‘shock’. In addition, it appears that the Applicant did not defined the term “shock”. The Examiner is interpreting the term “shock cord” broadly. Applicant is recommended to clarify to overcome this issue.
Claims 2-6 are rejected based on the dependency of claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Junk (KR200202837Y1).
Regarding claim 1, Junk discloses a hair tool (Fig. 2) consisting essentially of (abstract and Fig. 2. the Examiner notes that the fabric material cover does not materially affect the basic and novel characteristic (s) of the claimed invention): a length of shock cord (Fig. 2, elastic band 14) having a first end and a second end (annotated Fig. 2), and a spring-loaded fastener having a closeable aperture (The closeable aperture of the spring-loaded fastener that is shown holding the shock cord in Fig.2) and a first side and a second side (annotated Fig. 2), the shock cord being passed through the closeable aperture (annotated Fig. 2) such that the first end and the second end of the shock cord each extend from either the first side or the second side of the fastener (annotated Fig. 2) and the spring-loaded fastener captures two portions of the shock cord to form a loop in the shock cord secured by the spring-loaded fastener (annotated Fig. 2).  

    PNG
    media_image1.png
    1325
    1352
    media_image1.png
    Greyscale

Regarding claim 2, Junk discloses the invention of claim 1. Junk further discloses the first end of the shock cord and the second end of the shock cord extend throughout the closeable aperture in the same direction (annotated Fig. 2).  
Regarding claim 5, Junk discloses the invention of claim 1. Junk further discloses the ends of the shock cord are capped such that the ends cannot pass through the closeable aperture in the spring-loaded fastener (annotated Fig. 2, ends of the cord are capped by the closing member 17).

Claims 1-2 and 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Junk (KR200202837Y1).
Regarding claim 1, Junk, in an alternate interpretation, discloses a hair tool (Fig. 2) consisting essentially of (abstract and Fig. 2): a length of shock cord (Fig. 2, (fabric cover + elastic band 14)) having a first end and a second end (annotated Fig. 2), and a spring-loaded fastener having a closeable aperture (The closeable aperture of the spring-loaded fastener that is shown holding the shock cord in Fig.2) and a first side and a second side (annotated Fig. 2), the shock cord being passed through the closeable aperture (annotated Fig. 2) such that the first end and the second end of the shock cord each extend from either the first side or the second side of the fastener (annotated Fig. 2) and the spring-loaded fastener captures two portions of the shock cord to form a loop in the shock cord secured by the spring-loaded fastener (annotated Fig. 2).  

    PNG
    media_image2.png
    1325
    1352
    media_image2.png
    Greyscale

Regarding claim 2, Junk discloses the invention of claim 1. Junk further discloses the first end of the shock cord and the second end of the shock cord extend throughout the closeable aperture in the same direction (annotated Fig. 2).  
Regarding claim 5, Junk discloses the invention of claim 1. Junk further discloses the ends of the shock cord are capped such that the ends cannot pass through the closeable aperture in the spring-loaded fastener (annotated Fig. 2, ends of the cord are capped by the closing member 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Junk IK Soo (KR200202837Y1).
Regarding claim 3, Junk discloses the invention of claim 1. Junk does not explicitly disclose the shock cord is nominally one-eighth inch in diameter.
It would have been an obvious matter of design choice to specify that the shock cord is nominally one-eighth inch in diameter, since such a modification would have involved a mere change in the size/shape of the shock cord. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. In this instance, one of ordinary skill in the art would recognize changing diameter of the cord as being within the level of ordinary skill in the art to provide a hair tool that fit users with different hair thickness and volume.
Regarding claim 4, Junk discloses the invention of claim 1. Junk does not explicitly disclose the shock cord has a length between eight inches and sixteen inches.
It would have been an obvious matter of design choice to specify that the shock cord has a length between eight inches and sixteen inches, since such a modification would have involved a mere change in the size/shape of the shock cord. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. In this instance, one of ordinary skill in the art would recognize changing length of the cord as being within the level of ordinary skill in the art to provide a hair tool that fit users with different hair thickness and volume.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Junk IK Soo (KR200202837Y1) in view of Lobbins (US 6237157 B1).
Regarding claim 6, Junk discloses the invention of claim 5. Junk is silent to the ends of the shock cord are capped together with a knot.
Lobbins teaches a similar device comprising: a shock cord (Fig. 3,14) with a cord lock (Fig. 3, 24), and wherein the ends of the cord (14) are capped together with a knot (26) so that the cord attached is adjustable by a manufactured cord-lock device. A hand-tied or machine-made knot is placed at the bottom of the cord to secure the cord-lock (cl 2 line 60-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the closing cap of Junk with the knot as taught by Lobbins in order to secure the ends of the shock cord while maintaining the adjustability of the spring-loaded fastener along the shock cord (Lobbins, cl 2 line 60-64) using a known alternative means of securing cord ends.

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARIM ASQIRIBA/Examiner, Art Unit 3772
/AMY R SIPP/Primary Examiner, Art Unit 3775